                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America                     Crim. No. 4:05-cr-01299-TLW-1

       v.
                                                              Order
 Trinity Jacquey Clyburn



      This matter is before the Court on Defendant’s motion for reconsideration of

the Court’s December 11, 2019 order granting in part and denying in part his motion

for a sentence reduction under the First Step Act of 2018. In that order, the Court

declined to reduce his sentence of imprisonment, but reduced his term of supervised

release from 10 years to 8 years. ECF No. 224 at 2. The issue now being raised was

not raised in his initial First Step Act motion. One of the significant reasons why the

Court declined to reduce his sentence of imprisonment was his status as a career

offender when originally sentenced. Id.

      The basis of Defendant’s motion to reconsider is that he “was wrongly classified

as a career offender at his original sentencing hearing” in light of United States v.

Brandon, 247 F.3d 186 (4th Cir. 2001), which was decided prior to his original

sentencing. ECF No. 228 at 1. The Government agrees that his career offender

classification was “patently erroneous” at the time of his original sentencing. ECF

No. 238 at 1. The record now reflects that he was not a career offender at the time of

his original sentencing, which was not brought to the attention of the Court by

counsel at that time.

      Prior to ruling on his motion to reconsider, the Court gave the parties an

                                          1
opportunity to address two specific inquires, and they have submitted a joint

response. ECF Nos. 247, 249.

       The first issue the Court raised was whether other cases supported the

argument that the First Step Act could be used to correct an error made at the

original sentencing. In their response, the parties cite several cases where district

judges varied below the Guidelines where the defendant would no longer be a career

offender if he were being sentenced under current law. But one case in particular—

United States v. Black, 388 F. Supp. 3d 682 (E.D. Va. 2019)—is directly on point

because it also involves a defendant who should not have been a career offender in

the first place.

       In Black, the defendant was erroneously classified as a career offender based

on three convictions that should have counted as a single career offender predicate

offense because they were not separated by an intervening arrest. See Black, 388 F.

Supp. 3d at 685 n.3. The district court first determined that the defendant was

sentenced for a “covered offense” and was therefore eligible for a sentence reduction

under the First Step Act. Id. at 687. The court then noted that the erroneous career

offender designation “effectively doubled [his] applicable Guidelines range,

increasing it from 188 months to 235 months to 360 months to life.” Id. at 688. The

court ultimately resentenced him to 210 months, which was in the middle of the

Guidelines range that applied without the career offender enhancement. Id. at 691.

       The second issue the Court raised was how the Fourth Circuit’s decision in

United States v. Hinson, 363 F. App’x 998 (4th Cir. 2010) impacted this case. The



                                         2
Hinson case was decided after Defendant’s original sentencing, but it is relevant to

the discussion here. In their response, the parties state that the instant case “is

squarely on point with both Brandon and Hinson in which the Fourth Circuit held

that neither [trafficking] offense qualified as a career offender predicate” that can be

used to enhance his sentence, which occurred when he was originally sentenced. ECF

No. 249 at 4. The law is clear in that regard. The parties also note that applying the

modified categorical approach in this case shows that Defendant’s “trafficking offense

was based strictly on possession of a certain amount of drugs.” Id. at 4–5.

      Defendant is eligible for a reduced sentence pursuant to the First Step Act.

See United States v. Wirsing, 943 F.3d 175, 186 (4th Cir. 2019). Again, the parties

agree, as does the Court, that in light of Brandon, he should not have been a career

offender when originally sentenced.1 This error had a significant impact—it more

than doubled his Guidelines range at the original sentencing from 121–151 months

(29/IV) to 262–327 months (34/VI). His current Guidelines range, after considering

subsequent amendments to the drug tables, as agreed to by counsel for the parties,

is 84–105 months (25/IV), followed by 8 years of supervised release.2

      In considering this case, the Court notes Judge Lauck’s discussion of the issue



1 His trafficking conviction involved “possession [of] approx. 13.5 grams of crack
cocaine.” ECF No. 249-1 at 4.
2He was held accountable at sentencing for 114.3 grams of crack and 2,446 grams of
cocaine, which now converts to 897 kilograms of converted drug weight (CDW). Thus,
his total offense level would be 25 based on the following calculation: BOL 28 (700–
1,000 kg CDW) – 3 (acceptance) = 25. His non-career offender criminal history
category is IV.


                                           3
in a similar case before her:

      The Court simply cannot ignore an error of this magnitude . . . .
      Allowing the procedural posture of the case to overrun an individual’s
      liberty undermines the integrity of the Court system and the value
      society places on judges to get things right. The Court sees no reason to
      overlook this error . . . .

Black, 388 F. Supp. 3d at 689 (footnotes omitted). Defendant’s erroneous career

offender designation was simply not objected to, as the law allows and provides for,

by counsel at the original sentencing. As noted, the Brandon decision was decided

prior to the original decision, Hinson afterwards. During this time frame, the law

regarding the categorical approach and which convictions counted to enhance

sentences was debated in numerous courts. The relative clarity today regarding the

categorical approach was not present during that time. After careful consideration

of the briefing by counsel, the Court will correct the sentence.

      The Sentence Reduction Report prepared by Probation indicates that

Defendant has received credit for time served since January 3, 2006, so without even

factoring in good-time credits, he has served approximately 169 months of actual

time—well over the high end of the current Guidelines range (some 60 months). ECF

No. 214. BOP records indicate that his current projected release date is December

18, 2024.

      For the reasons set forth above and after careful consideration of the joint

response by counsel, Defendant’s motion to reconsider, ECF No. 228, is GRANTED.

Accordingly, the Court’s prior order, ECF No. 224, and amended judgment, ECF No.

225, are VACATED. Because he has already served a term of imprisonment above

the current Guidelines range, his sentence is reduced to time served, followed by an

                                           4
8-year term of supervised release.3 An amended judgment will follow.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

February 14, 2020
Columbia, South Carolina




3 Pursuant to United States v. Ketter, 908 F.3d 61 (4th Cir. 2018), to the extent that
a sentence of time served constitutes an upward variance, having carefully considered
the record in this case and the § 3553(a) factors, the Court concludes that such a
variance is warranted. See, e.g., United States v. Laguerre, No. 5:02-cr-30098-3, 2019
WL 861417, at *3–4 (W.D. Va. Feb. 22, 2019) (“In particular, the need to protect the
public and the need for deterrence dictates that a defendant not be allowed to ‘bank
time,’ which could allow him to commit further crimes without the fear of
imprisonment. . . . The court also considers the need to avoid unwarranted sentencing
disparities and the fact that other courts granting reductions under the First Step
Act have reduced to sentences of time served, even where a defendant had served
more than the applicable guideline range.”).


                                          5
